RECEIVED IN
                                                                      COURT OF CRIMINAL APPEALS

                                                                              MAY 22 2015
                               Susan B. Brown
                             Judge, 185th District Court
                                     1201 Franklin
                                                                          Abel Aco6ta, Clerk
                                 Houston, Texas 77002
                                     (713)755-6362




                                     May 19, 2015

Juan Martin Garcia
Execution No. 999360
Polunsky Unit
3872 FM 350 South
Livingston, Texas 77351-8580

Dear Mr. Garcia:

       Enclosed is a copy of the trial court's order of May 19, 2015, setting the execution
of Juan Martin Garcia for October 6, 2015.




                                             SUSAN BROWN
                                             Presiding Judge
                                             185thDistrict Court
                                             Harris County, Texas




cc:    Joni White                                           Jennifer Morris
       Assistant Director                                   Assistant Attorney General
       Classifications & Records Division                   Attorney General's Office
       TDCJ-ID                                              P.O. Box 12548
       P. O. Box 99                                         Austin, Texas 78711-2548
       Huntsville, Texas 77342-0099

       Abel Acosta                                          David Dow
       Clerk                                                Attorney at Law
       Court of Criminal Appeals                            Univ. of Houston Law Center
       P. O. Box 12308                                      100 Law Center
       Capitol Station                                      Houston, Texas 78204
       Austin, Texas 78711
Maria Ramirez
Board of Pardons & Paroles
Executive Clemency Unit
8610 Shoal Creek
Austin, Texas 78758

Lori DeAngelo
Assistant District Attorney
1201 Franklin, Ste. 600
Houston, Texas 77002
                                       CAUSE NO. 797602


STATE OF TEXAS                                §               IN THE 185TH DISTRICT COURT

V.                                            §               OF

JUAN MARTIN GARCIA                            §               HARRIS COUNTY, TEXAS

                                      EXECUTION ORDER


       This Court, having received the Mandate from the Court of Criminal Appeals

affirming the Defendant's conviction in the above styled and numbered cause and having

received notice that the Court of Criminal Appeals has denied habeas relief in the

defendant's initial petition for writ of habeas corpus, cause no. 797602-A, now enters the

following order:

        IT IS HEREBY ORDERED that the Defendant, JUAN MARTIN GARCIA, who

has been adjudged to be guilty of Capital Murder as charged in the indictment and whose

punishment has been assessed at Death by the verdict of the jury and judgmentof the Court,

shall be kept in custody by the Director of the Institutional Division of the Texas

Department of Criminal Justice at Huntsville, Texas, until Tuesday, the 6th day of October,

2015, upon which day, at the Institutional Division of the Texas Department of Criminal

Justice at Huntsville, Texas, at some time after the hour of 6:00 p.m., in a room arranged for

 the' purpose of execution, the said Director, acting by and through the executioner

designated by said Director as providedby law, is hereby commanded, ordered and directed

to carry out this sentence of.death by intravenous injection of a substance or substances in a

^lethal quantity sufficient, to cause the death of the said JUAN MARTIN GARCIA and until

the said JUANMARTJNiGARGIA is dead, such procedureto be determined and supervised

by the said Director of the Institutional Division of the Texas Department of Criminal
Justice.


           The Clerk of this Court shall issue and deliver to the Sheriff of Harris County,

Texas, a Death Warrant in accordance with this Order, directed to the Director of the

Institutional Division of the Texas Department of Criminal Justice at Huntsville, Texas,

commanding him, the said Director, to put into execution the Judgment of Death against the

said JUAN MARTIN GARCIA. The Sheriff of Harris County, Texas is hereby Ordered,

upon receipt of said Death Warrant, to deliver said Death Warrant to the Director of the

Institutional Division of the Texas Department of Criminal Justice, Huntsville, Texas.

                     SIGNED AND ENTERED this 19th day ofMay, 2015.




                                                     A ^JVSAA^\
                                                      SUSAN BROWN
                                                      Presiding Judge
                                                      185th District Court
                                                      Harris County, Texas